Candler, J.
1. If a olear case for interpleader was not made, a court of equity . had jurisdiction to prevent a multiplicity of suits and a consequent waste of the funds in dispute. The remedy at law was not so adequate, full, or complete as equity could afford ; and therefore there was no error in overruling the demurrer to the petition.
2. All the questions of law and fact involved in this case were by agreement submitted to the court for determination. We find no error in any of his rulings on the legal questions involved, and his finding on the facts is fully 'sustained by the evidence. Judgment affirmed.

By five Justices.